COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Michael R. Silberstein d/b/a Michael R. Silberstein Investments, Ltd.
                          v. Gloria Lewis

Appellate case number:    01-17-00294-CV

Trial court case number: 15-DCV-220243

Trial court:              268th District Court of Fort Bend County

       The clerk’s record filed in this Court shows that Appellant, Michael R. Silberstein,
timely requested findings of fact and conclusions of law and filed a notice of past-due
findings of fact and conclusions of law. See TEX. R. CIV. P. 296, 297. The record, however,
does not include the requested findings and conclusions. Acting sua sponte, we abate this
appeal, remand the case to the trial court, and direct the court to file its findings of fact and
conclusions of law. Id.; see also White v. Harris-White, No. 01-07-00521-CV, 2009 WL
1493015, at *6 (Tex. App.—Houston [1st Dist.] May 28, 2009, pet. denied) (mem. op.)
(holding remedy for trial court’s failure to file findings of fact and conclusions of law is to
abate appeal and remand to trial court).
       Within ten days after the trial court has filed findings of fact and conclusions of law,
any party may file a request for specified additional or amended findings or conclusions.
Id. 298. The trial court shall file any additional or amended findings that are appropriate
within ten days after such a request is filed. Id.
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings of fact and conclusions of law, any request for additional findings,
and any additional findings of fact and conclusions of law within 30 days of the date of this
order.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting Individually


Date: March 15, 2018